UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5276


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DETRICK MANDINAS MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:09-cr-01330-GRA-1)


Submitted:   July 29, 2011                 Decided:   August 10, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Detrick Mandinas Martin pled guilty, without a plea

agreement, to possession of a firearm after being convicted of a

felony,   in      violation       of   18    U.S.C.      § 922(g)(1)         (2006).      The

district court sentenced him to a term of eighty-four months’

imprisonment,        the    bottom      of    the     advisory      Guidelines         range.

Martin’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), certifying that there are no nonfrivolous

issues for appeal but questioning whether the district court

correctly        assessed        criminal     history      points         and     adequately

explained      the    chosen       sentence.            Martin     has     filed    pro    se

supplemental briefs. *            Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Lynn, 592 F.3d 575 (4th Cir.

2010).      We    begin     by    reviewing       the    sentence      for      “significant

procedural        error,”         including       “failing        to      calculate       (or

improperly       calculating)          the   Guidelines          range,      treating     the

Guidelines as mandatory, failing to consider the [18 U.S.C.]


     *
       In addition to reiterating the issues raised by counsel,
Martin asserts that the district court erred in applying a four-
level enhancement under U.S. Sentencing Guidelines Manual
§ 2K2.1(b)(4)(B) (2009).  We have considered Martin’s challenge
to the application of this enhancement and conclude that it is
without merit.



                                              2
§ 3553(a)      [(2006)]    factors,          selecting       a     sentence      based    on

clearly erroneous facts, or failing to adequately explain the

chosen   sentence.”        Gall,       552    U.S.     at    51;      United   States     v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                              This court next

assesses the substantive reasonableness of the sentence, “taking

into account the ‘totality of the circumstances, including the

extent   of    any    variance   from        the    Guidelines        range.’”      United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (quoting

Gall, 552 U.S. at 51).           Where, as here, a defendant’s sentence

falls within the Guidelines range, the district court’s decision

enjoys a presumption of reasonableness.                          See United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              With these standards in mind, we have reviewed the

sentencing     proceedings       and    conclude          that    the    district    court

committed no procedural error.                     The court properly determined

that Martin’s felony drug offenses were counted separately for

criminal      history    purposes,      see        USSG     § 4A1.2(a)(2),        and    the

court’s explanation, though brief, was based upon the facts of

the case before the court.              See Carter, 564 at 330.                   Finally,

Martin fails to rebut the presumption of reasonableness accorded

his within-Guidelines sentence.                    Thus, the district court did

not   abuse     its     discretion      in       imposing        an   eighty-four-month

sentence.



                                             3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Martin, in writing, of the right to

petition    the   Supreme      Court    of       the   United      States     for   further

review.     If    Martin       requests      that      a   petition      be   filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Martin.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and      argument     would       not     aid    the

decisional process.

                                                                                    AFFIRMED




                                             4